Case: 13-60312      Document: 00512501693         Page: 1    Date Filed: 01/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-60312                         January 15, 2014
                                  Summary calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ERIC CHATMAN, JR., a minor, by and through his natural mother Audrey
Chatman,

                                                 Plaintiff-Appellant
v.

MISSISSIPPI HIGH SCHOOL ATHLETICS ASSOCIATION; GULFPORT
SCHOOL DISTRICT; HOWARD MCNEILL, in his individual capacity and
his official capacity as Athletic Director for GSD,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:11-CV-395


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Eric Chatman, Jr. brought this suit by and through his mother, alleging
inter alia claims under the Equal Protection Clause and 42 U.S.C. §§ 1981 and
1983 for racial discrimination in the application of rules for high school athletic




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60312         Document: 00512501693         Page: 2     Date Filed: 01/15/2014



                                        No. 13-60312
eligibility when a student transfers from one school district to another. 1 Those
rules provide that, absent special circumstances, a transferring student who
does not make a bona fide change in residence must sit out one year of athletic
eligibility at his new school. When Chatman transferred from Gulfport High
School to St. Stanislaus after his sophomore year, the defendant Mississippi
High School Athletics Association determined that he was ineligible to play
sports at St. Stanislaus because he did not change his residence. Chatman
appeals the district court’s grant of summary judgment to the defendants after
concluding that Chatman failed to show a discriminatory purpose or intent in
the application of the rules. Reviewing the record de novo, see, e.g., Floyd v.
Amite Cnty. Sch. Dist., 581 F.3d 244, 247 (5th Cir. 2009), we AFFIRM for
essentially the same reasons given by the district court.
      Now proceeding pro se, Chatman concedes that he was ineligible under
the rules after his transfer, but he argues that the defendants investigate and
treat the eligibility of white students differently from black students. He
argues that several white students were permitted to participate in athletics
after transfers even though they did not make a bona fide move, but that he
was not similarly allowed to participate in sports. We agree with the district
court that Chatman fails to show that the defendants acted with the requisite
discriminatory purpose or intent. See Arguello v. Conoco, Inc., 330 F.3d 355,
358 (5th Cir. 2003) (holding that a claim under 42 U.S.C. § 1981 requires
showing that the defendant had an intent to discriminate); United States v.
Crew, 916 F.2d 980, 984 (5th Cir. 1990) (holding that a claim under the Equal
Protection Clause requires a plaintiff to establish a discriminatory intent or
purpose).




      1   Since the filing of the lawsuit Chatman as attained the age of majority.
                                               2
    Case: 13-60312    Document: 00512501693     Page: 3   Date Filed: 01/15/2014



                                 No. 13-60312
      Chatman does not address in his brief the district court’s finding that
the defendants were unaware of Chatman’s race at the time of the eligibility
determination.   That issue is therefore deemed abandoned.          See Yohey v.
Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). Moreover, Chatman fails to show
that the white students who were allegedly permitted to participate in sports
were similarly situated to him. See Priester v. Lowndes Cnty., 354 F.3d 414,
424 (5th Cir. 2004). As noted by the district court, unlike Chatman, several
students who were allegedly assisted by defendant Howard McNeill were
transferring to the Gulfport School District, where McNeill was the athletic
director, rather than from that district. Those students were not similarly
situated to Chatman. Chatman argues that two white students transferred
from Gulfport to St. Stanislaus, as he did, but were not required to sit out for
a year. In the district court, Chatman relied on his mother’s affidavit averring
that those students did not make a bona fide move, and he asserts
conclusionally on appeal that they were identically situated to him. There is
nothing in the record, however, from which to evaluate the circumstances of
those students’ transfers or to determine whether they were in fact similarly
situated to Chatman. Chatman fails to show a genuine issue of material fact.
See Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (a
non-movant may not defeat summary judgment “by conclusory allegations, by
unsubstantiated assertions, or by only a scintilla of evidence”).
      Chatman also argues that the district court erroneously denied his
motion to terminate his counsel and his motion to extend the discovery
deadline. The motion to terminate was filed by Chatman’s mother, who was
seeking to either represent her son pro se or obtain different counsel. But with
limited exceptions not applicable here, a pro se, non-lawyer parent or guardian
may not represent the interests of her minor child. See Myers v. Loudon Cnty.
Pub. Schs., 418 F.3d 395, 401 (4th Cir. 2005); see also Aduddle v. Body, 277 F.
3
    Case: 13-60312    Document: 00512501693     Page: 4   Date Filed: 01/15/2014



                                 No. 13-60312
App’x 459, 462 (5th Cir. 2008). Moreover, at the hearing on the motions, the
district court suggested after extended discussion with the parties that it
would be in the best interests of Chatman to have his current counsel continue
with the representation since the defendants had a motion for summary
judgment pending. Neither Chatman, Chatman’s mother, nor counsel raised
an objection. The court then ordered that the discovery deadline be extended
for Chatman’s counsel to conduct three depositions that had been sought before
the motion to terminate was filed. Under the circumstances here, there was
no abuse of discretion either in the district court’s denial of the motion to
terminate counsel or its handling of the discovery deadline. See, e.g., Matter of
Wynn, 889 F.2d 644, 646 (5th Cir. 1989) (district court’s ruling on withdrawal
of counsel is reviewed for an abuse of discretion); Crosby v. La. Health Serv. &
Indem. Co., 647 F.3d 258, 260 (5th Cir. 2011) (discovery rulings subject to
abuse of discretion review).
      AFFIRMED.




                                       4